Title: To Thomas Jefferson from William Eustis, 13 April 1805
From: Eustis, William
To: Jefferson, Thomas


                  
                     Sir,
                     Boston April 13th. 1805.
                  
                  Mr. Thomas Lewis Junr. goes to Washington to explain to the department of State and to ask assistance in recovering a claim for captured property which appears to me to be attended wth. circumstances equally novel and extraordinary. He will be anxious to have the honor of paying his respects to you, and I have assured him of the pleasure with which you will receive one of our most respectable and constant friends.
                  At the same time I offer you the respect and esteem of your obedient Servt.
                  
                     William Eustis
                     
                  
               